





CITATION:
R. v. Moulton, 2011 ONCA 85



DATE: 20110131



DOCKET: C52468



COURT OF APPEAL FOR ONTARIO



Rosenberg, Armstrong and Rouleau JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Robin Moulton



Appellant



John L. Hill, for the appellant



Philippe Alma, for the respondent



Heard: January 20, 2011



On appeal from the judgment of
          Justice F. Graham of the Superior Court of Justice dated April 27, 2010.



APPEAL BOOK ENDORSEMENT



[1]

We need not decide whether the refusal to transfer the offender from a
    medium security institution to a minimum security institution was a sufficient
    deprivation of a liberty interest to give rise to a right to invoke
habeas
    corpus
.  The matter was not argued before us.

[2]

We agree with the application judge that the appellant was treated
    fairly and there were ample reasons for the medium security designation.  It
    was not unfair to treat membership in a criminal organization as a factor in
    deciding how the appellants security designation should be assessed.

[3]

The appeal is dismissed.


